OPINION
Leonard Jones entered a plea of no contest to a charge of felonious assault, a second degree felony.  The trial court made a finding of guilty and, after receiving a presentence investigation report, sentenced Jones to six years incarceration.  (The sentencing range was two to eight years).  The trial court also administratively terminated another felony case for which Jones was currently serving a sentence of community control.  On February 6, 2002, this court granted Jones' motion to file a delayed appeal.  Previously, the trial court had appointed counsel (different from Jones' trial counsel) to prosecute an appeal.
On April 8, 2002, appointed appellate counsel filed an Anders brief pursuant to Anders v. California (1967), 368 U.S. 738, wherein he concluded that "appellant Jones' appeal is wholly frivolous."  Appointed appellate counsel represented that he had investigated the case record conscientiously, researched the existing case law, and had consulted with Jones' trial counsel. On April 10, 2002, we informed Jones by decision and entry that his counsel had filed an Anders brief and the import of anAnders brief, to-wit: that counsel had unearthed no arguably meritorious claims to present to this court.  We afforded Jones sixty days from April 10, 2002, to file a pro se brief assigning errors for review by this court.  We have not received a brief from Jones.
Pursuant to our responsibilities under Anders, we have ourselves reviewed the record and, having done so, conclude, as did appointed appellate counsel, that there are no arguably meritorious issues for review and that Jones' appeal is frivolous.
Accordingly, the judgment of the trial court will be affirmed.
FAIN, J. and YOUNG, J., concur.